Drawings
The drawings filed on 03/31/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reasons For Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a) a switching converter having a main switch configured to provide power to a transformer, an auxiliary switch configured to provide a release path for leakage inductance energy of the transformer, and a clamp capacitor directly connected in series with the auxiliary switch; and b) a control circuit configured to control the main switch to be off and the auxiliary switch to operate to discharge the clamp capacitor when in an over-voltage protection mode, wherein the control circuit is not directly connected to the clamp capacitor.”.	Regarding claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a clamp capacitor directly connected in series with the auxiliary switch, the method comprising: a) controlling, by a control circuit, the main switch to be off; and b) controlling, by the control circuit, the auxiliary switch to operate to discharge the clamp capacitor when in an over-voltage protection mode, wherein the control circuit is not directly connected to the clamp capacitor.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/KYLE J MOODY/Primary Examiner, Art Unit 2838